UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 19, 2014 Geeknet, Inc. (Exact name of registrant as specified in its charter) Delaware 000-28369 77-0399299 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11216 Waples Mill Road, Suite 100 Fairfax, VA 22030 (Address of principal executive offices, including zip code) (877) 433-5638 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (b), (e) On June 19, 2014, Mr. Kirk L. Somers, the Executive Vice President, General Counsel and Chief Administrative Officer of Geeknet, Inc. (the “Company”), announced that he elected to resign from his position with the Company in order to pursue other opportunities.The Company and Mr. Somers agreed to make the resignation effective June 20, 2014.In connection with his resignation, Mr. Somers will receive the compensation and benefits specified in his employment agreement with the Company, dated March 1, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEEKNET, INC. a Delaware corporation By: /s/ Kathryn McCarthy Kathryn McCarthy President, Chief Executive Officer Date:June 25, 2014
